16-1991
    Ye v. Sessions
                                                                                       BIA
                                                                               A097 660 096

                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    17th day of October, two thousand seventeen.

    PRESENT:
             BARRINGTON D. PARKER,
             DEBRA ANN LIVINGSTON,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    FARUI YE, AKA DAVID SE HO KIM,
             Petitioner,

                     v.                                              16-1991
                                                                     NAC
    JEFFERSON B. SESSIONS III, UNITED
    STATES ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                      Jay Ho Lee, Jay Ho Lee Law Offices
                                         LLC, New York, NY.

    FOR RESPONDENT:                     Chad A. Readler, Acting Assistant
                                        Attorney General; Bernard A. Joseph,
                                        Senior Litigation Counsel; Patricia
                                        E. Bruckner, Trial Attorney, Office
                                        of Immigration Litigation, United
                                        States   Department   of    Justice,
                                        Washington, DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Petitioner Farui Ye, a native and citizen of the People’s

Republic of China, seeks review of a June 3, 2016 decision of

the BIA, denying Ye’s motion to reopen.           In re Farui Ye, No.

A097 660 096 (B.I.A. June 3, 2016).            We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

    The applicable standards of review are well established.

See Jian Hui Shao v. Mukasey, 546 F.3d 138, 168-69 (2d Cir.

2008).    In his motion to reopen, Ye asserted that conditions

for Christians had worsened in China, excusing the untimely

filing    of   his   motion    and    demonstrating   his   prima   facie

eligibility for asylum based on his conversion to Christianity

in the United States.         It is undisputed that Ye’s 2016 motion

to reopen was untimely filed more than 9 years after his removal

order became final in 2006.          See 8 U.S.C. § 1229a(c)(7)(C)(i);

8 C.F.R. § 1003.2(c)(2).          However, the time limitation for

filing a motion to reopen does not apply if reopening is sought
                                      2
to apply for asylum and the motion “is based on changed country

conditions arising in the country of nationality or the country

to which removal has been ordered, if such evidence is material

and was not available and would not have been discovered or

presented     at   the   previous   proceeding.”        8 U.S.C.

§ 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).       The BIA

did not err in finding that Ye failed to demonstrate such

conditions.

    “In determining whether evidence accompanying a motion to

reopen demonstrates a material change in country conditions

that would justify reopening, [the BIA] compare[s] the evidence

of country conditions submitted with the motion to those that

existed at the time of the merits hearing below.”   In re S-Y-G-,

24 I. & N. Dec. 247, 253 (B.I.A. 2007).      As the BIA found,

reports from the U.S. Department of State demonstrate that the

Chinese government has viewed unfavorably and mistreated

unregistered Christian groups since before Ye’s 2004 hearing.

Ye’s evidence further demonstrates that the treatment of

unregistered religious groups varies widely from region to

region, and it does not reveal increased persecution of members

of unregistered Christian groups in Ye’s home province.      See
                               3
Jian    Hui   Shao,   546   F.3d   at   142,   149;    cf.   8 C.F.R.

§ 1208.13(b)(2)(ii) (“An applicant does not have a well-founded

fear of persecution if the applicant could avoid persecution

by relocating to another part of the applicant’s country of

nationality”).

       Accordingly, because the BIA reasonably found that Ye did

not demonstrate a material change in conditions in China, it

did not abuse its discretion in denying his motion to reopen

as untimely.    See 8 U.S.C. § 1229a(c)(7)(C).        We do not reach

the BIA’s alternative basis for denying Ye’s motion—his failure

to establish his prima facie eligibility for relief.          See INS

v. Bagamasbad, 429 U.S. 24, 25 (1976) (“As a general rule courts

and agencies are not required to make findings on issues the

decision of which is unnecessary to the results they reach.”).

Nor have we considered Ye’s ineffective assistance of counsel

claim, which he has not raised in his brief.      See Yueqing Zhang

v. Gonzales, 426 F.3d 540, 541 n.1, 545 n.7 (2d Cir. 2005).

       For the foregoing reasons, the petition for review is

DENIED.

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe, Clerk

                                   4